Nichols, P. J.
Action by appellee against appellant-Styles for divorce, charging adulterous conduct and *551naming as codefendant an infant child, and asking that said child be declared to be illegitimate.
Appellant filed her application and affidavit for change of venue from the court, on account of the bias and prejudice of the presiding judge against appellant and against appellant’s defense. There is no suggestion by the parties that any rule of court is involved. This application was overruled which ruling of the court presents the only question for our consideration. Section 422a Burns 1914, Acts 1913 p. 314, provides: "That when any matter of a civil, statutory or equitable nature not triable by jury, is pending, the judge before whom said cause is pending shall change the venue thereof upon the application of either party to such cause, made upon affidavit showing any one or more of the reasons named in the statutes of this state authorizing changes of venue from the judge in civil actions.” Clearly this statute includes actions for divorce, and appellant’s application supported by affidavit, clearly brings her within its provisions. Rhinehalt v. Rhinehalt (1920), 73 Ind. App. 211, 127 N. E. 10.
The judgment is reversed, with instructions to the trial court to sustain the application for change of venue, and for further proceedings.